Electronically Filed
                                                        Supreme Court
                                                        SCWC-30283
                                                        14-DEC-2012
                                                        08:57 AM

                              SCWC-30283

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                           DESTIN GALLARDE,
                   Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30283; CR. NO. 08-1-1834)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Destin Gallarde’s

application for writ of certiorari, filed November 6, 2012, is

hereby rejected.

          DATED:    Honolulu, Hawaii, December 14, 2012.

James S. Tabe                          /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama

James M. Anderson                      /s/ Simeon R. Acoba, Jr.
for respondent
                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack